DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/21 has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 38 recites “… determining an updated network architecture that satisfies the user selection of the threshold service level under conditions of the plurality of network service projections using; …” which recites a determination step and ends the determination step with the term “using” which appears to indicate that the determination step uses a specific process or technique.  However, the limitations is not complete as the sentence appears to have been ended prematurely as there are no limitations that follows the term “using” which specifies as to what specific process or technique is being utilized and as such therefore renders the claims indefinite as it is unclear to the examiner as to what specific process or technique is being utilized in the determination step.  A review of independent claim 21 and independent claim 32 recites a similar determination step which ends the step at the term “network service projections” and as such for the purpose of the examination and the rejection provided above, the examiner will interpret the claims to recite “… determining an updated network architecture that satisfies the user selection of the threshold service level under conditions of the plurality of network service projections 
Claims 39-40 are dependent upon independent claim 38 and are therefore subject to the same rejection for the same reasons as indicated above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 & 5-16 of US Patent No. 11,070,990.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 21, The Instant Application claims:  
A computer-implemented method of performing economic analyses on cellular networks, the method comprising: receiving a user selection of at least one network criterion associated with a cellular network in a geographical region; receiving a user selection of a threshold service level corresponding to the at least one network criterion; (US Patent claim 1 recites “A computer-implemented method comprising: providing a graphical user interface (GUI) for economic analyses of cellular networks; receiving, via the GUI, a user request to perform an economic analysis of a cellular network for a geographical region, the user request including: a user selection of at least one network criterion associated with the cellular network, and a user input of a threshold service level corresponding to the at least one network criterion;”).
determining at least one network service projection for the geographical region based at least partially on at least one growth projection for the geographical region; (US Patent claim 1 recites “determining at least one network service projection for the geographical region based at least partially on the at least one growth projection of the housing data;”).
determining an updated network architecture that satisfies the threshold service level under conditions of the at least one network service projection; and
generating an updated network architecture report indicating changes to an infrastructure of the cellular network in the geographical region to satisfy the threshold service level, (US Patent claim 1 recites “determining an updated network architecture that satisfies the threshold service level under conditions of the network service projections using an iterative machine learning process; and generating an updated network architecture report indicating changes to the infrastructure of the cellular network in the geographical region to satisfy the threshold service level,”).
the updated network architecture report including a network architecture map of the geographical region with visual representations of the updated network architecture,
wherein the updated network architecture includes at least one base station and at least one fixed wireless device, and wherein each of the at least one fixed wireless device is configured to provide network connection to one or more subscriber devices associated with the cellular network for the geographical region (US Patent claim 1 recites “the updated network architecture report including a network architecture map of the geographical region with visual representations of the updated network architecture, wherein the updated network architecture includes at least one base station and at least one fixed wireless device … and wherein each of the at least one fixed wireless device is configured to provide network connection to one or more subscriber devices associated with the cellular network for the geographical region”).
Regarding claim 32, The instant application claims: 
A computer-implemented method comprising: receiving a user selection of at least one network criterion associated with a cellular network for a plurality of geographical regions; receiving a user selection of a threshold service level corresponding to the at least one network criterion; (US Patent Claim 10 recites “A computer-implemented method comprising: … receiving, via the GUI, a user request to perform an economic analysis of a cellular network for a plurality of geographical regions, the user request including: a user selection of at least one network criterion associated with the cellular network, and a user input of a threshold service level corresponding to the at least one network criterion;”).
determining at least one network service projection for each of the plurality of geographical regions based at least partially on at least one growth projection for each respective geographical region of the plurality of geographical regions; (US Patent Claim 10 recites “determining at least one network service projection for each of the plurality of geographical regions based at least partially on the at least one growth projection of the housing data;”).
determining an updated network architecture that satisfies the threshold service level under conditions of the network service projections for each of the plurality of geographic regions; and generating an updated network architecture report for each of the plurality of geographic regions comparing changes to an infrastructure of the cellular network to satisfy the threshold service level in each of the plurality of geographical regions, (US Patent Claim 10 recites “determining an updated network architecture that satisfies the threshold service level under conditions of the network service projections for each of the plurality of geographic regions using an iterative machine learning process; and generating an updated network architecture report for each of the plurality of geographic regions comparing changes to the infrastructure of the cellular network to satisfy the threshold service level in each of the plurality of geographical regions,”).
the updated network architecture report including network architecture maps with visual representations of the updated network architecture for each of the plurality of geographical regions, wherein the updated network architecture includes at least one base station and at least one fixed wireless device and wherein each of the at least one fixed wireless device is configured to provide network connection to one or more subscriber devices associated with the cellular network for the geographical region (US Patent Claim 10 recites “the updated network architecture report including network architecture maps with visual representations of the updated network architecture for each of the plurality of geographical regions, wherein the updated network architecture includes at least one base station and at least one fixed wireless device, … and wherein each of the at least one fixed wireless device is configured to provide network connection to one or more subscriber devices associated with the cellular network for the geographical region.”).
Regarding claim 38, The instant application claims: 
A computer-implemented method comprising: receiving network architecture data relating to an infrastructure of a cellular network in a geographical region, the network architecture data including a location of one or more network assets in the geographical region; receiving a user selection of at least one network criterion associated with the cellular network; receiving a user selection of a threshold service level corresponding to the selected at least one network criterion; (US Patent claim 14 recites “A computer-implemented method comprising: receiving network architecture data relating to an infrastructure of a cellular network in a geographical region, the network architecture data including a location of one or more network assets in the geographical region; … receiving a user selection of at least one network criterion associated with the cellular network via the graphical user interface; receiving a user input of a threshold service level corresponding to the selected at least one network criterion via the graphical user interface;”).
determining a plurality of network service projections for the geographical region based at least partially on a plurality of growth projections for the geographical region, the plurality of network service projections each including a projected demand for cellular home broadband service; (US Patent claim 14 recites “determining a plurality of network service projections for the geographical region based at least partially on the plurality of growth projections of the housing data, the plurality of network service projections each including a projected demand for cellular home broadband service;”).
determining an updated network architecture that satisfies the user selection of the threshold service level under conditions of the plurality of network service projections using; and generating an updated network architecture report indicating changes to the infrastructure of the cellular network in the geographical region to satisfy the user selection of the threshold service level, (US Patent claim 14 recites “determining an updated network architecture that satisfies the user input of the threshold service level under conditions of the plurality of network service projections using an iterative machine learning process; and generating an updated network architecture report indicating changes to the infrastructure of the cellular network in the geographical region to satisfy the user input of the threshold service level”).
the updated network architecture report including a network architecture map of the geographical region with visual representations of the updated network architecture for each of the plurality of network service projections, wherein the updated network architecture includes at least one base station and at least one fixed wireless device and wherein each of the at least one fixed wireless device is configured to provide network connection to one or more subscriber devices associated with the cellular network for the geographical region (US Patent claim 14 recites “the updated network architecture report including a network architecture map of the geographical region with visual representations of the updated network architecture for each of the plurality of network service projections, wherein the updated network architecture includes at least one base station and at least one fixed wireless device, … and wherein each of the at least one fixed wireless device is configured to provide network connection to one or more subscriber devices associated with the cellular network for the geographical region”).
Regarding claim 22 of the instant application (see US Patent Claim 2).
Regarding claim 23 of the instant application (see US Patent Claim 15).
Regarding claim 24 of the instant application (see US Patent Claim 3).
Regarding claim 25 of the instant application (see US Patent Claim 1).
Regarding claim 26 of the instant application (see US Patent Claim 5).
Regarding claim 27 of the instant application (see US Patent Claim 6).
Regarding claim 28 of the instant application (see US Patent Claim 7).
Regarding claim 29 of the instant application (see US Patent Claim 8).
Regarding claim 30 of the instant application (see US Patent Claim 9).
Regarding claim 31 of the instant application (see US Patent Claim 1).
Regarding claim 33 of the instant application (see US Patent Claim 11).
Regarding claim 34 of the instant application (see US Patent Claim 12).
Regarding claim 35 of the instant application (see US Patent Claim 10).
Regarding claim 36 of the instant application (see US Patent Claim 13).
Regarding claim 37 of the instant application (see US Patent Claim 10).
Regarding claim 39 of the instant application (see US Patent Claim 15).
Regarding claim 40 of the instant application (see US Patent Claim 16).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-27 and 30-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Publication 2012/0252467 herein after referenced as Chen) in view of Kalika et al. (US Patent Publication 2007/0054670 herein after referenced as Kalika).

Regarding claim 21, Chen discloses:
A computer-implemented method of performing economic analyses on cellular networks, the method comprising: (Chen, [0077] discloses the computer may generate the deployment recommendation based on the comparison of the first and second cost parameters wherein the computer may determine that lower costs (i.e. reads on performing economic analysis) result from a heterogeneous system (i.e. reads on cellular network) which includes fBSs than a homogenous system which does not include fBSs and the computer may generate a deployment recommendation that indicates that fBSs should be deployed within the geographic area; Chen, [0069] discloses the information may include infrastructure data associated with providing the coverage area and including data regarding cellular towers (i.e. reads on cellular network), base stations, etc. including location data for any aspect of the infrastructure such as the locations of any base stations, antennas or cellular towers within the geographic area, performance data, cost data, etc.; Chen, [0002] discloses various wireless technologies such as 3G, 4G, etc. (i.e. reads on cellular network) allow for the user of small user installed base stations generally referred to as femto base stations fBSs such as femtocells in WiMAX or Home node-B in 3GPP which operates in a similar wireless fashion and uses the same licensed frequency band to the wireless service provider’s other base stations such as macro base stations MBSs and/or relay stations).
receiving (Chen, [0073] discloses the computer compares the first and second sets of parameters and the comparison may comprise one or more of the first and second performance parameters (i.e. reads on network criterion) and the first and second cost parameters and the comparison may be used to help decide between deploying fBSs or additional base stations within the geographic area (i.e. reads on geographical region) and the first and second performance parameters may be compared to the threshold value to determine if either simulation results in sufficiently improved parameters that meet or exceed the threshold performance (i.e. reads on threshold service level corresponding to the at least one network criterion); Chen, [0063] discloses the performance parameter may be based on bandwidth, coverage area, signal quality, etc.; Chen, [0068] discloses the information received by the computer (i.e. reads on receiving at least one network criterion and threshold service level) and used in the simulations may comprise any combination of any number of different type of suitable information that may be related to or may impact the wireless network and/or any of its associated cost).
determining at least one network service projection for the geographical region based at least partially on at least one growth projection for the geographical region; (Chen, [0057] discloses the threshold performance requirement may be based on a desired future performance requirement (i.e. reads on network service projection) to reflect expected growth (i.e. reads on growth projection) in the number of customers; Chen, [0052] discloses the computer determines the number of potential customers within the geographic area (i.e. reads on geographical region) based on demographic information that comprises current population levels, expected population growth, etc.).
determining an updated network architecture that satisfies the threshold service level under conditions of the at least one network service projection; (Chen, [0073] discloses the computer compares the first and second sets of parameters and the comparison may comprise one or more of the first and second performance parameters and the first and second cost parameters and the comparison may be used to help decide between deploying fBSs or additional base stations within the geographic area and the first and second performance parameters may be compared to the threshold value to determine if either simulation (i.e. reads on updated network architecture) results in sufficiently improved parameters that meet or exceed the threshold performance (i.e. reads on satisfies the threshold service level under conditions of the at least one network service projection); Chen, [0059] discloses the computer simulates the deployment of fBSs within the geographic area and the simulation may comprise a computer simulation of the wireless coverage resulting from the fBSs being deployed within the geographic area; Chen, [0057] discloses the threshold performance requirement may be based on a desired future performance requirement to reflect expected growth in the number of customers).
and generating an updated network architecture report indicating changes to an infrastructure of the cellular network in the geographical region to satisfy the threshold service level, (Chen, [0075] discloses the computer may generate the deployment recommendation (i.e. reads on updated network architecture report) based at least on the first performance parameter wherein the computer may determine that it is desirable to deploy the fBSs within the geographic area (i.e. reads on indicating changes to an infrastructure of the cellular network in the geographical region) when the first performance parameter meets the threshold performance requirement (i.e. reads on satisfy the threshold service level)).
wherein the updated network architecture includes at least one base station and at least one(Chen, [0074] discloses a deployment recommendation is generated that indicates whether fBSs should be deployed within the geographic area based on one or more of the simulations and the threshold performance requirement wherein the computer may determine that it is desirable to deploy a combination of fBSs (i.e. reads on wireless device) and base stations (i.e. reads on base stations) and the computer may determine that it is not advantageous to deploy fBSs or base stations when neither simulation generates performance parameters that exceed the threshold).
and wherein each of the at least oneor more subscriber devices associated with the cellular network for the geographical region (Chen, Fig. 1 & [0021] discloses wireless connections 150f and 150g represents wireless links between base stations 120 or fBS 190 (i.e. reads on wireless device) and endpoints 140 (i.e. reads on subscriber devices); Chen, [0014] discloses the fBS may provide a geographically small coverage area that may be used to enhance the signal coverage within the user’s home location and may use the same wireless service and licensed spectrum as the surrounding base stations and the user may share his fBSs coverage with other users; Chen, [0026] discloses endpoints may be a cell phone, an IP telephone, etc.; Chen, [0003] discloses any endpoint using the same wireless service may be able to establish a connection through the fBS).
Chen discloses that a computer utilizes a network criterion and a network criterion threshold but fails to explicitly disclose that said network criterion and threshold are received via a user selection and therefore fails to disclose "receiving a user selection of at least one network criterion associated with a cellular network in a geographical region; receiving a user selection of a threshold service level corresponding to the at least one network criterion;".
In addition, Chen discloses generating and transmitting a deployment recommendation but fails to explicitly disclose that said deployment recommendation includes a map of the geographical region and therefore fails to disclose “the updated network architecture report including a network architecture map of the geographical region with visual representations of the updated network architecture,”.
Furthermore, Chen discloses the use of a femto base station fBS but fails to explicitly disclose as to whether or not said femto base station is fixed or mobile and therefore fails to disclose “at least one fixed wireless device, and wherein each of the at least one fixed wireless device is configured to provide network connection to one or more subscriber devices associated with the cellular network for the geographical region”. 
	In a related field of endeavor, Kalika discloses:
receiving a user selection of at least one network criterion associated with a cellular network in a geographical region; receiving a user selection of a threshold service level corresponding to the at least one network criterion; (Kalika, Fig. 3 & [0031]-[0032] discloses the software follows a process that entails making successive approximations until it meets (i.e. reads on threshold service level) the user’s constraints and performance requirements (i.e. reads on network criterion) and calculates a number of access points required based on a specified number of users, a bandwidth, a failure rate, etc. and if the requirements are not met, it adds one or more nodes and repeats the calculations and discloses receiving user-specified parameters (i.e. reads on receiving a user selection of at least one network criterion and threshold service level) regarding the network and the parameters can include a layout of a building and requirements for the WLAN and an algorithm then deploys theses parameters to automatically create an optimized layout of multiple wireless access points for the WLAN and can display the layout and provide various types of information to the user; Kalika, [0082] discloses based on user-input parameters such as a number of users and required bandwidth per user, the system can determine not only a minimum number of radios but also a total number of required modules, associated costs, etc.; Kalika, [0056] discloses the user identifies desired wireless coverage including a number of users and a desired throughput per user and select one or more types of wireless coverage and type of network infrastructure and the system allows the user to define many hotspots each with different requirement; Kalika, [0085] discloses optimizing a heterogeneous WLAN is a complex process because the required hot spot areas for each technology generally spread through a building and overlap and the optimization process must consider various obstacles or attenuation and the optimization process inputs defined floor plan dimensions and AP parameters and fixed access points required by the user and determines hot spot grid spacing, generates hot spot points, determines AP grid spacing and identifies potential AP positions; Kalika, [0078] discloses the user can adjust various wall assumptions and then specify attenuation for the various types of wireless technologies as well as floor propagation values; Kalika, [0057] discloses the optimization process models propagation attenuation using a modified COST231 Multi-Wall Model and under this model, path loss is represented by free space loss added to losses induced by walls and floors penetrated by a direct path between a transmitter and a receiver; Kalika, [0030] discloses the software can show the positions and dimensions of walls and other space layout information that affects the positioning of nodes and their operation and the user response to a computer-driven questionnaire that elicits essential information about construction details such as materials used in each wall to help refine the model; Kalika, [0002] discloses service providers establishing base stations or APs must content with topographical or terrain constraints, building or foliage and other obstructions that attenuate or block wireless transmissions).
the updated network architecture report including a network architecture map of the geographical region with visual representations of the updated network architecture (Kalika, [0049] discloses a node layout and optimization process allows users to readily design and build a radio frequency coverage map (i.e. reads on updated network architecture report including a network architecture map) based on user-defined network requirements; Kalika, [0032] discloses receiving user-specified parameters regarding the network and the parameters can include a layout of a building and requirements for the WLAN and an algorithm then deploys theses parameters to automatically create an optimized layout of multiple wireless access points (i.e. reads on updated network architecture report including network architecture map of the geographical region) for the WLAN and can display the layout and provide various types of information to the user (i.e. reads on visual representations of the updated network architecture); Kalika, Fig. 5 & [0081] discloses the user can initiate the optimization process to get coverage based upon a provided layout (i.e. reads on updated network architecture report including network architecture map of the geographical region) and show the coverage such as shown in Fig. 5 and provide detailed listing of equipment inventory (i.e. reads on visual representations of the updated network architecture) and the get coverage option leads to the display of Fig. 6 but a difference between the get and show coverage options is that the get coverage option places APs, while the show coverage option only gives the RSSI values in a color coded manner of the previously defined/placed APs; Kalika, [0083] discloses after defining or inputting a layout in which the user wishes to provide wireless network coverage, the process automatically predicts and places nodes for optimum layout and quantity to achieve the user’s desired network parameters and the optimization process determines the quantity and placement of APs within the specified layout under one of several techniques and the user has the freedom to place his or her own nodes, move the calculated nodes and show the coverage for any layout of nodes; Kalika, Fig. 11 & [0090] discloses a first optimization round receives input floor plan with user defined constraints and after a first round of optimization, the optimization process generates a series of 802.11a backhaul nodes, thereafter a second optimization round where a series of 802.11b or g APs are stablished which is connected to one of the 802.11a backhaul nodes and a third optimization round, several Bluetooth APs are added and comparing a final topology 1102 with an initial floor plan with constraints, Fig. 11 shows how the optimization process positioned backhaul nodes near power outlet and Ethernet ports to provide ready access to power). 
 at least one fixed wireless device, and wherein each of the at least one fixed wireless device is configured to provide network connection to one or more subscriber devices associated with the cellular network for the geographical region (Kalika, [0111] discloses aspects of the invention are particularly useful in providing communications with mobile wireless units or devices within a picocellular system (i.e. reads on provide network connection to one or more subscriber devices with the cellular network) having wireless base stations with extremely low power designed to cover a small area such as one floor of a building (i.e. reads on geographical region) and access points, nodes or base station units (i.e. reads on fixed wireless device) described herein are generally fixed relative to a given location; Kalika, [0085] discloses optimizing a heterogeneous WLAN is a complex process because the required hot spot areas for each technology generally spread through a building and overlap and the optimization process must consider various obstacles or attenuation and the optimization process inputs defined floor plan dimensions and AP parameters and fixed access points required by the user (i.e. reads on fixed wireless device) and determines hot spot grid spacing, generates hot spot points, determines AP grid spacing and identifies potential AP positions; Kalika, Fig. 12 & [0105] discloses there can be two types of APs in the solution, namely, APs placed in preferred positions and APs freely placed anywhere to meet predefined requirements and the preferred positions are specified by the user or are given by positions of nodes in an upper network layer).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Chen to incorporate the teachings of Kalika for the purpose of providing the system with a means to allow the user to readily design and build a radio frequency coverage map based on user-defined network requirement (Kalika, [0049]) that defines many hotspots each with different requirements (Kalika, [0056]) and provides the freedom to place his or her own nodes, move the calculated nodes and show coverage for any layout of nodes (Kalika, [0083]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of optimizing the network by determining the deployment of base stations based on network criterion and a threshold level as taught by Chen) with another known element and comparable device utilizing a known technique (i.e. performing a process of optimizing the network by determining the deployment of base stations based on network criterion and a threshold level, wherein the network criterion and threshold level are user defined and include various parameters such as attenuation and terrain constraints and obstructions and wherein the deployment of base stations are fixed base stations and the deployment is displayed to the user as taught by Kalika) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of optimizing the network by determining the deployment of base stations based on network criterion and a threshold level (i.e. as taught by Chen & Kalika) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 22, Chen in view of Kalika discloses:
The method of claim 21, wherein the at least one network service projection includes a number of projected subscriber locations in the geographical region (Chen, [0062] discloses the simulation may include deploying the fBSs to particular locations within the geographic area and the fBSs may be deployed to any of the addresses of the potential deployment customers). 
Regarding claim 23, Chen in view of Kalika discloses:
The method of claim 21, wherein the at least one network criterion is at least one of quality of service (QoS) or quality of experience (Chen, [0063] discloses the performance parameter may be based on bandwidth, coverage area, signal quality, wireless capacity, etc.; Chen, [0083] discloses allowing a higher quality of service to be provided to the customer). 
Regarding claim 24, Chen in view of Kalika discloses:
The method of claim 21, wherein determining the updated network architecture includes making a net present value determination associated with the updated network architecture (Chen, [0063] discloses the first cost parameter may comprise the total costs associated with deploying the fBSs; Chen, [0074] discloses the deployment recommendation may indicate the performance parameters and cost parameters that may be expected if the fBSs are either deployed or not deployed; Chen, [0081] discloses the step of generating the deployment recommendation includes the computer determining profit margins wherein the price that the wireless service provider may charge the customer for the wireless service using the fBSs may be compared with the costs to the wireless service provider for operating the fBSs such as the costs of providing and maintaining the service in order to determine a profit margin.  Applicant’s Specification, [0033] discloses the NPV calculation may be based on cost associated with developing the network infrastructure as determined in the updated new architecture, changes in revenues due to increased subscribers). 
Regarding claim 25, Chen in view of Kalika discloses:
The method of claim 21, wherein the network architecture map includes visual representations of at least one of a new network asset or an adapted network asset (Kalika, [0032] discloses receiving user-specified parameters regarding the network and the parameters can include a layout of a building and requirements for the WLAN and an algorithm then deploys theses parameters to automatically create an optimized layout of multiple wireless access points for the WLAN and can display the layout and provide various types of information to the user; Kalika, Fig. 5 & [0081] discloses the user can initiate the optimization process to get coverage based upon a provided layout and show the coverage such as shown in Fig. 5 and provide detailed listing of equipment inventory and the get coverage option leads to the display of Fig. 6 but a difference between the get and show coverage options is that the get coverage option places APs, while the show coverage option only gives the RSSI values in a color coded manner of the previously defined/placed APs; Kalika, [0083] discloses after defining or inputting a layout in which the user wishes to provide wireless network coverage, the process automatically predicts and places nodes for optimum layout and quantity to achieve the user’s desired network parameters and the optimization process determines the quantity and placement of APs within the specified layout under one of several techniques and the user has the freedom to place his or her own nodes, move the calculated nodes and show the coverage for any layout of nodes). 
Regarding claim 26, Chen in view of Kalika discloses:
The method of claim 21 further comprising determining that at least one subscriber location does not have line of sight to any of the at least one base station based on geographical terrain information (Kalika, [0002] discloses service providers establishing base stations or APs must content with topographical or terrain constraints, building or foliage and other obstructions that attenuate or block wireless transmissions; Kalika, [0085] discloses optimizing a heterogeneous WLAN is a complex process because the required hot spot areas for each technology generally spread through a building and overlap and the optimization process must consider various obstacles or attenuation and the optimization process inputs defined floor plan dimensions and AP parameters and fixed access points required by the user and determines hot spot grid spacing, generates hot spot points, determines AP grid spacing and identifies potential AP positions; Kalika, [0078] discloses the user can adjust various wall assumptions and then specify attenuation for the various types of wireless technologies as well as floor propagation values; Kalika, [0057] discloses the optimization process models propagation attenuation using a modified COST231 Multi-Wall Model and under this model, path loss is represented by free space loss added to losses induced by walls and floors penetrated by a direct path between a transmitter and a receiver; Kalika, [0030] discloses the software can show the positions and dimensions of walls and other space layout information that affects the positioning of nodes and their operation and the user response to a computer-driven questionnaire that elicits essential information about construction details such as materials used in each wall to help refine the model). 
Regarding claim 27, Chen in view of Kalika discloses:
The method of claim 21, wherein the network service projection is for home broadband services (Chen, [0013] discloses home location may refer to a place at which a user has home network access and wireless service may refer to any of a variety of techniques and technologies such as WiMAX.  Wikipedia discloses WiMAX as a family of wireless broadband communication standards). 
Regarding claim 30, Chen in view of Kalika discloses:
The method of claim 21, wherein determining the network service projection includes iterating a plurality of network service projections (Chen, [0082] discloses the simulation steps 326 and 334 may be repeated multiple times in which the number and placement of the base stations and fBSs is changed each time and the repetition may be used to better identify a more optimal deployment; Chen, [0073] discloses a determination that additional simulations are to be conducted may allow the computer to simulate additional ways that the threshold performance requirement may be met).
Regarding claim 31, Chen in view of Kalika discloses:
The method of claim 21, wherein determining the updated network architecture is determined based on at least partially on a location of projected subscriber locations (Chen, [0062] discloses the simulation may include deploying the fBSs to particular locations within the geographic area and the fBSs may be deployed to any of the addresses of the potential deployment customers). 
Regarding claim 32, Chen discloses:
A computer-implemented method comprising: receiving (Chen, [0073] discloses the computer compares the first and second sets of parameters and the comparison may comprise one or more of the first and second performance parameters (i.e. reads on network criterion) and the first and second cost parameters and the comparison may be used to help decide between deploying fBSs or additional base stations within the geographic area (i.e. reads on geographical region) and the first and second performance parameters may be compared to the threshold value to determine if either simulation results in sufficiently improved parameters that meet or exceed the threshold performance (i.e. reads on threshold service level corresponding to the at least one network criterion); Chen, [0063] discloses the performance parameter may be based on bandwidth, coverage area, signal quality, etc.; Chen, [0068] discloses the information received by the computer (i.e. reads on receiving at least one network criterion and threshold service level) and used in the simulations may comprise any combination of any number of different type of suitable information that may be related to or may impact the wireless network and/or any of its associated cost; Chen, [0086] discloses the computer identifies potential deployment customers to which to deploy fBSs and may identify potential deployment customers by randomly selecting addresses (i.e. reads on plurality of geographical regions) from the subset of the potential customers; Chen, [0069] discloses the information may include infrastructure data associated with providing the coverage area and including data regarding cellular towers (i.e. reads on cellular network), base stations, etc. including location data for any aspect of the infrastructure such as the locations of any base stations, antennas or cellular towers within the geographic area, performance data, cost data, etc.; Chen, [0002] discloses various wireless technologies such as 3G, 4G, etc. (i.e. reads on cellular network) allow for the user of small user installed base stations generally referred to as femto base stations fBSs such as femtocells in WiMAX or Home node-B in 3GPP which operates in a similar wireless fashion and uses the same licensed frequency band to the wireless service provider’s other base stations such as macro base stations MBSs and/or relay stations).
determining at least one network service projection for each of the plurality of geographical regions based at least partially on at least one growth projection for each respective geographical region of the plurality of geographical regions; (Chen, [0057] discloses the threshold performance requirement may be based on a desired future performance requirement (i.e. reads on network service projection) to reflect expected growth (i.e. reads on growth projection) in the number of customers; Chen, [0052] discloses the computer determines the number of potential customers within the geographic area (i.e. reads on geographical region) based on demographic information that comprises current population levels, expected population growth, etc.; Chen, [0086] discloses the computer identifies potential deployment customers to which to deploy fBSs and may identify potential deployment customers by randomly selecting addresses (i.e. reads on plurality of geographical regions) from the subset of the potential customers).
determining an updated network architecture that satisfies the threshold service level under conditions of the network service projections for each of the plurality of geographic regions; (Chen, [0073] discloses the computer compares the first and second sets of parameters and the comparison may comprise one or more of the first and second performance parameters and the first and second cost parameters and the comparison may be used to help decide between deploying fBSs or additional base stations within the geographic area and the first and second performance parameters may be compared to the threshold value to determine if either simulation (i.e. reads on updated network architecture) results in sufficiently improved parameters that meet or exceed the threshold performance (i.e. reads on satisfies the threshold service level under conditions of the at least one network service projection); Chen, [0059] discloses the computer simulates the deployment of fBSs within the geographic area and the simulation may comprise a computer simulation of the wireless coverage resulting from the fBSs being deployed within the geographic area; Chen, [0057] discloses the threshold performance requirement may be based on a desired future performance requirement to reflect expected growth in the number of customers; Chen, [0086] discloses the computer identifies potential deployment customers to which to deploy fBSs and may identify potential deployment customers by randomly selecting addresses (i.e. reads on plurality of geographical regions) from the subset of the potential customers).
and generating an updated network architecture report for each of the plurality of geographic regions comparing changes to an infrastructure of the cellular network to satisfy the threshold service level in each of the plurality of geographical regions, (Chen, [0075] discloses the computer may generate the deployment recommendation (i.e. reads on updated network architecture report) based at least on the first performance parameter wherein the computer may determine that it is desirable to deploy the fBSs within the geographic area (i.e. reads on indicating changes to an infrastructure of the cellular network in the geographical region) when the first performance parameter meets the threshold performance requirement (i.e. reads on satisfy the threshold service level); Chen, [0086] discloses the computer identifies potential deployment customers to which to deploy fBSs and may identify potential deployment customers by randomly selecting addresses (i.e. reads on plurality of geographical regions) from the subset of the potential customers).
wherein the updated network architecture includes at least one base station and at least one (Chen, [0074] discloses a deployment recommendation is generated that indicates whether fBSs should be deployed within the geographic area based on one or more of the simulations and the threshold performance requirement wherein the computer may determine that it is desirable to deploy a combination of fBSs (i.e. reads on wireless device) and base stations (i.e. reads on base stations) and the computer may determine that it is not advantageous to deploy fBSs or base stations when neither simulation generates performance parameters that exceed the threshold).
and wherein each of the at least one or more subscriber devices associated with the cellular network for the geographical region (Chen, Fig. 1 & [0021] discloses wireless connections 150f and 150g represents wireless links between base stations 120 or fBS 190 (i.e. reads on wireless device) and endpoints 140 (i.e. reads on subscriber devices); Chen, [0014] discloses the fBS may provide a geographically small coverage area that may be used to enhance the signal coverage within the user’s home location and may use the same wireless service and licensed spectrum as the surrounding base stations and the user may share his fBSs coverage with other users; Chen, [0026] discloses endpoints may be a cell phone, an IP telephone, etc.; Chen, [0003] discloses any endpoint using the same wireless service may be able to establish a connection through the fBS).
Chen discloses that a computer utilizes a network criterion and a network criterion threshold but fails to explicitly disclose that said network criterion and threshold are received via a user selection and therefore fails to disclose “receiving a user selection of at least one network criterion associated with a cellular network for a plurality of geographical regions; receiving a user selection of a threshold service level corresponding to the at least one network criterion;”.
In addition, Chen discloses generating and transmitting a deployment recommendation but fails to explicitly disclose that said deployment recommendation includes a map of the geographical region and therefore fails to disclose “the updated network architecture report including network architecture maps with visual representations of the updated network architecture for each of the plurality of geographical regions,”.
Furthermore, Chen discloses the use of a femto base station fBS but fails to explicitly disclose as to whether or not said femto base station is fixed or mobile and therefore fails to disclose “and at least one fixed wireless device and wherein each of the at least one fixed wireless device is configured to provide network connection to one or more subscriber devices associated with the cellular network for the geographical region.”
In a related field of endeavor, Kalika discloses:
receiving a user selection of at least one network criterion associated with a cellular network for a plurality of geographical regions; receiving a user selection of a threshold service level corresponding to the at least one network criterion; (Kalika, Fig. 3 & [0031]-[0032] discloses the software follows a process that entails making successive approximations until it meets (i.e. reads on threshold service level) the user’s constraints and performance requirements (i.e. reads on network criterion) and calculates a number of access points required based on a specified number of users, a bandwidth, a failure rate, etc. and if the requirements are not met, it adds one or more nodes and repeats the calculations and discloses receiving user-specified parameters (i.e. reads on receiving a user selection of at least one network criterion and threshold service level) regarding the network and the parameters can include a layout of a building and requirements for the WLAN and an algorithm then deploys theses parameters to automatically create an optimized layout of multiple wireless access points for the WLAN and can display the layout and provide various types of information to the user; Kalika, [0082] discloses based on user-input parameters such as a number of users and required bandwidth per user, the system can determine not only a minimum number of radios but also a total number of required modules, associated costs, etc.; Kalika, [0056] discloses the user identifies desired wireless coverage including a number of users and a desired throughput per user and select one or more types of wireless coverage and type of network infrastructure and the system allows the user to define many hotspots each with different requirement; Kalika, [0085] discloses optimizing a heterogeneous WLAN is a complex process because the required hot spot areas (i.e. reads on plurality of geographical regions) for each technology generally spread through a building and overlap and the optimization process must consider various obstacles or attenuation and the optimization process inputs defined floor plan dimensions and AP parameters and fixed access points required by the user and determines hot spot grid spacing, generates hot spot points, determines AP grid spacing and identifies potential AP positions; Kalika, [0078] discloses the user can adjust various wall assumptions and then specify attenuation for the various types of wireless technologies as well as floor propagation values; Kalika, [0057] discloses the optimization process models propagation attenuation using a modified COST231 Multi-Wall Model and under this model, path loss is represented by free space loss added to losses induced by walls and floors penetrated by a direct path between a transmitter and a receiver; Kalika, [0030] discloses the software can show the positions and dimensions of walls and other space layout information that affects the positioning of nodes and their operation and the user response to a computer-driven questionnaire that elicits essential information about construction details such as materials used in each wall to help refine the model; Kalika, [0002] discloses service providers establishing base stations or APs must content with topographical or terrain constraints, building or foliage and other obstructions that attenuate or block wireless transmissions).
the updated network architecture report including network architecture maps with visual representations of the updated network architecture for each of the plurality of geographical regions, (Kalika, [0049] discloses a node layout and optimization process allows users to readily design and build a radio frequency coverage map (i.e. reads on updated network architecture report including a network architecture map) based on user-defined network requirements; Kalika, [0032] discloses receiving user-specified parameters regarding the network and the parameters can include a layout of a building and requirements for the WLAN and an algorithm then deploys theses parameters to automatically create an optimized layout of multiple wireless access points (i.e. reads on updated network architecture report including network architecture map of the geographical region) for the WLAN and can display the layout and provide various types of information to the user (i.e. reads on visual representations of the updated network architecture); Kalika, Fig. 5 & [0081] discloses the user can initiate the optimization process to get coverage based upon a provided layout (i.e. reads on updated network architecture report including network architecture map of the geographical region) and show the coverage such as shown in Fig. 5 and provide detailed listing of equipment inventory (i.e. reads on visual representations of the updated network architecture) and the get coverage option leads to the display of Fig. 6 but a difference between the get and show coverage options is that the get coverage option places APs, while the show coverage option only gives the RSSI values in a color coded manner of the previously defined/placed APs; Kalika, [0083] discloses after defining or inputting a layout in which the user wishes to provide wireless network coverage, the process automatically predicts and places nodes for optimum layout and quantity to achieve the user’s desired network parameters and the optimization process determines the quantity and placement of APs within the specified layout under one of several techniques and the user has the freedom to place his or her own nodes, move the calculated nodes and show the coverage for any layout of nodes; Kalika, Fig. 11 & [0090] discloses a first optimization round receives input floor plan with user defined constraints and after a first round of optimization, the optimization process generates a series of 802.11a backhaul nodes, thereafter a second optimization round where a series of 802.11b or g APs are stablished which is connected to one of the 802.11a backhaul nodes and a third optimization round, several Bluetooth APs are added and comparing a final topology 1102 with an initial floor plan with constraints, Fig. 11 shows how the optimization process positioned backhaul nodes near power outlet and Ethernet ports to provide ready access to power; Kalika, [0085] discloses optimizing a heterogeneous WLAN is a complex process because the required hot spot areas (i.e. reads on plurality of geographical regions) for each technology generally spread through a building and overlap and the optimization process must consider various obstacles or attenuation and the optimization process inputs defined floor plan dimensions and AP parameters and fixed access points required by the user and determines hot spot grid spacing, generates hot spot points, determines AP grid spacing and identifies potential AP positions).
and at least one fixed wireless device and wherein each of the at least one fixed wireless device is configured to provide network connection to one or more subscriber devices associated with the cellular network for the geographical region (Kalika, [0111] discloses aspects of the invention are particularly useful in providing communications with mobile wireless units or devices within a picocellular system (i.e. reads on provide network connection to one or more subscriber devices with the cellular network) having wireless base stations with extremely low power designed to cover a small area such as one floor of a building (i.e. reads on geographical region) and access points, nodes or base station units (i.e. reads on fixed wireless device) described herein are generally fixed relative to a given location; Kalika, [0085] discloses optimizing a heterogeneous WLAN is a complex process because the required hot spot areas for each technology generally spread through a building and overlap and the optimization process must consider various obstacles or attenuation and the optimization process inputs defined floor plan dimensions and AP parameters and fixed access points required by the user (i.e. reads on fixed wireless device) and determines hot spot grid spacing, generates hot spot points, determines AP grid spacing and identifies potential AP positions; Kalika, Fig. 12 & [0105] discloses there can be two types of APs in the solution, namely, APs placed in preferred positions and APs freely placed anywhere to meet predefined requirements and the preferred positions are specified by the user or are given by positions of nodes in an upper network layer).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Chen to incorporate the teachings of Kalika for the purpose of providing the system with a means to allow the user to readily design and build a radio frequency coverage map based on user-defined network requirement (Kalika, [0049]) that defines many hotspots each with different requirements (Kalika, [0056]) and provides the freedom to place his or her own nodes, move the calculated nodes and show coverage for any layout of nodes (Kalika, [0083]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of optimizing the network by determining the deployment of base stations based on network criterion and a threshold level as taught by Chen) with another known element and comparable device utilizing a known technique (i.e. performing a process of optimizing the network by determining the deployment of base stations based on network criterion and a threshold level, wherein the network criterion and threshold level are user defined and include various parameters such as attenuation and terrain constraints and obstructions and wherein the deployment of base stations are fixed base stations and the deployment is displayed to the user as taught by Kalika) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of optimizing the network by determining the deployment of base stations based on network criterion and a threshold level (i.e. as taught by Chen & Kalika) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 33, Chen in view of Kalika discloses:
The method of claim 32 further comprising determining a net present value for the updated network architecture for each of the plurality of geographic regions (Chen, [0063] discloses the first cost parameter may comprise the total costs associated with deploying the fBSs; Chen, [0074] discloses the deployment recommendation may indicate the performance parameters and cost parameters that may be expected if the fBSs are either deployed or not deployed; Chen, [0081] discloses the step of generating the deployment recommendation includes the computer determining profit margins wherein the price that the wireless service provider may charge the customer for the wireless service using the fBSs may be compared with the costs to the wireless service provider for operating the fBSs such as the costs of providing and maintaining the service in order to determine a profit margin; Kalika, [0085] discloses optimizing a heterogeneous WLAN is a complex process because the required hot spot areas for each technology generally spread through a building and overlap and the optimization process must consider various obstacles or attenuation and the optimization process inputs defined floor plan dimensions and AP parameters and fixed access points required by the user and determines hot spot grid spacing, generates hot spot points, determines AP grid spacing and identifies potential AP positions; Chen, [0086] discloses the computer identifies potential deployment customers to which to deploy fBSs and may identify potential deployment customers by randomly selecting addresses from the subset of the potential customers.  Applicant’s Specification, [0033] discloses the NPV calculation may be based on cost associated with developing the network infrastructure as determined in the updated new architecture, changes in revenues due to increased subscribers).
Regarding claim 34, Chen in view of Kalika discloses:
The method of claim 32, wherein one of the at least one network criterion associated with the cellular network is a net present value (Chen, [0063] discloses the first cost parameter may comprise the total costs associated with deploying the fBSs; Chen, [0074] discloses the deployment recommendation may indicate the performance parameters and cost parameters that may be expected if the fBSs are either deployed or not deployed; Chen, [0081] discloses the step of generating the deployment recommendation includes the computer determining profit margins wherein the price that the wireless service provider may charge the customer for the wireless service using the fBSs may be compared with the costs to the wireless service provider for operating the fBSs such as the costs of providing and maintaining the service in order to determine a profit margin.  Applicant’s Specification, [0033] discloses the NPV calculation may be based on cost associated with developing the network infrastructure as determined in the updated new architecture, changes in revenues due to increased subscribers).
Regarding claim 35, Chen in view of Kalika discloses:
The method of claim 32, wherein determining the updated network architecture includes using an iterative machine learning process (Chen, [0082] discloses the simulation steps 326 and 334 may be repeated multiple times in which the number and placement of the base stations and fBSs is changed each time and the repetition may be used to better identify a more optimal deployment; Chen, [0073] discloses a determination that additional simulations are to be conducted may allow the computer to simulate additional ways that the threshold performance requirement may be met).
Regarding claim 36, Chen in view of Kalika discloses:
The method of claim 32 further comprising determining that at least one subscriber location does not have line of sight to any of the at least one base station based on geographical terrain information (Kalika, [0002] discloses service providers establishing base stations or APs must content with topographical or terrain constraints, building or foliage and other obstructions that attenuate or block wireless transmissions; Kalika, [0085] discloses optimizing a heterogeneous WLAN is a complex process because the required hot spot areas for each technology generally spread through a building and overlap and the optimization process must consider various obstacles or attenuation and the optimization process inputs defined floor plan dimensions and AP parameters and fixed access points required by the user and determines hot spot grid spacing, generates hot spot points, determines AP grid spacing and identifies potential AP positions; Kalika, [0078] discloses the user can adjust various wall assumptions and then specify attenuation for the various types of wireless technologies as well as floor propagation values; Kalika, [0057] discloses the optimization process models propagation attenuation using a modified COST231 Multi-Wall Model and under this model, path loss is represented by free space loss added to losses induced by walls and floors penetrated by a direct path between a transmitter and a receiver; Kalika, [0030] discloses the software can show the positions and dimensions of walls and other space layout information that affects the positioning of nodes and their operation and the user response to a computer-driven questionnaire that elicits essential information about construction details such as materials used in each wall to help refine the model).
Regarding claim 37, Chen in view of Kalika discloses:
The method of claim 32, wherein the network architecture map includes visual representations of at least one projected subscriber location (Kalika, [0032] discloses receiving user-specified parameters regarding the network and the parameters can include a layout of a building and requirements for the WLAN and an algorithm then deploys theses parameters to automatically create an optimized layout of multiple wireless access points for the WLAN and can display the layout and provide various types of information to the user; Kalika, Fig. 5 & [0081] discloses the user can initiate the optimization process to get coverage based upon a provided layout and show the coverage such as shown in Fig. 5 and provide detailed listing of equipment inventory and the get coverage option leads to the display of Fig. 6 but a difference between the get and show coverage options is that the get coverage option places APs, while the show coverage option only gives the RSSI values in a color coded manner of the previously defined/placed APs; Kalika, [0083] discloses after defining or inputting a layout in which the user wishes to provide wireless network coverage, the process automatically predicts and places nodes for optimum layout and quantity to achieve the user’s desired network parameters and the optimization process determines the quantity and placement of APs within the specified layout under one of several techniques and the user has the freedom to place his or her own nodes, move the calculated nodes and show the coverage for any layout of nodes).
Regarding claim 38, Chen discloses:
A computer-implemented method comprising: receiving network architecture data relating to an infrastructure of a cellular network in a geographical region, the network architecture data including a location of one or more network assets in the geographical region; (Chen, [0068]-[0069] discloses the information received by the computer (i.e. reads on receiving network architecture data) and used in the simulations performed at steps 325 and 334 may comprise any combination of any number of different types of suitable information that relate to the wireless network and any of its associated costs and the information may include geographic or topographic data associated with the geographic area and this data may include, city, county, and/or state borders, building sizes and location, etc. and discloses the information may include infrastructure data associated with providing the coverage area and including data regarding cellular towers (i.e. reads on cellular network), base stations, etc. including location data for any aspect of the infrastructure such as the locations of any base stations, antennas or cellular towers within the geographic area (i.e. reads on a location of one or more network assets in the geographical region), performance data, cost data, etc.; Chen, [0002] discloses various wireless technologies such as 3G, 4G, etc. (i.e. reads on cellular network) allow for the user of small user installed base stations generally referred to as femto base stations fBSs such as femtocells in WiMAX or Home node-B in 3GPP which operates in a similar wireless fashion and uses the same licensed frequency band to the wireless service provider’s other base stations such as macro base stations MBSs and/or relay stations).
receiving (Chen, [0073] discloses the computer compares the first and second sets of parameters and the comparison may comprise one or more of the first and second performance parameters (i.e. reads on network criterion) and the first and second cost parameters and the comparison may be used to help decide between deploying fBSs or additional base stations within the geographic area (i.e. reads on geographical region) and the first and second performance parameters may be compared to the threshold value to determine if either simulation results in sufficiently improved parameters that meet or exceed the threshold performance (i.e. reads on threshold service level corresponding to the at least one network criterion); Chen, [0063] discloses the performance parameter may be based on bandwidth, coverage area, signal quality, etc.; Chen, [0068] discloses the information received by the computer (i.e. reads on receiving at least one network criterion and threshold service level) and used in the simulations may comprise any combination of any number of different type of suitable information that may be related to or may impact the wireless network and/or any of its associated cost).
determining a plurality of network service projections for the geographical region based at least partially on a plurality of growth projections for the geographical region, the plurality of network service projections each including a projected demand for cellular home broadband service; (Chen, [0057] discloses the threshold performance requirement may be based on a desired future performance requirement (i.e. reads on network service projection) to reflect expected growth (i.e. reads on growth projection) in the number of customers; Chen, [0052] discloses the computer determines the number of potential customers within the geographic area (i.e. reads on geographical region) based on demographic information that comprises current population levels, expected population growth, etc.; Chen, [0013] discloses home location may refer to a place at which a user has home network access and wireless service may refer to any of a variety of techniques and technologies such as WiMAX (i.e. reads on demand for cellular home broadband service); Chen, [0082] discloses the simulation steps 326 and 334 may be repeated multiple times (i.e. reads on plurality of projections) in which the number and placement of the base stations and fBSs is changed each time and the repetition may be used to better identify a more optimal deployment; Chen, [0073] discloses a determination that additional simulations are to be conducted may allow the computer to simulate additional ways that the threshold performance requirement may be met.  Wikipedia discloses WiMAX as a family of wireless broadband communication standards).
 determining an updated network architecture that satisfies (Chen, [0073] discloses the computer compares the first and second sets of parameters and the comparison may comprise one or more of the first and second performance parameters and the first and second cost parameters and the comparison may be used to help decide between deploying fBSs or additional base stations within the geographic area and the first and second performance parameters may be compared to the threshold value to determine if either simulation (i.e. reads on updated network architecture) results in sufficiently improved parameters that meet or exceed the threshold performance (i.e. reads on satisfies the threshold service level under conditions of the at least one network service projection); Chen, [0059] discloses the computer simulates the deployment of fBSs within the geographic area and the simulation may comprise a computer simulation of the wireless coverage resulting from the fBSs being deployed within the geographic area; Chen, [0057] discloses the threshold performance requirement may be based on a desired future performance requirement to reflect expected growth in the number of customers).
and generating an updated network architecture report indicating changes to the infrastructure of the cellular network in the geographical region to satisfy (Chen, [0075] discloses the computer may generate the deployment recommendation (i.e. reads on updated network architecture report) based at least on the first performance parameter wherein the computer may determine that it is desirable to deploy the fBSs within the geographic area (i.e. reads on indicating changes to an infrastructure of the cellular network in the geographical region) when the first performance parameter meets the threshold performance requirement (i.e. reads on satisfy the threshold service level)).
wherein the updated network architecture includes at least one base station and at least one(Chen, [0074] discloses a deployment recommendation is generated that indicates whether fBSs should be deployed within the geographic area based on one or more of the simulations and the threshold performance requirement wherein the computer may determine that it is desirable to deploy a combination of fBSs (i.e. reads on wireless device) and base stations (i.e. reads on base stations) and the computer may determine that it is not advantageous to deploy fBSs or base stations when neither simulation generates performance parameters that exceed the threshold).
and wherein each of the at least oneor more subscriber devices associated with the cellular network for the geographical region (Chen, Fig. 1 & [0021] discloses wireless connections 150f and 150g represents wireless links between base stations 120 or fBS 190 (i.e. reads on wireless device) and endpoints 140 (i.e. reads on subscriber devices); Chen, [0014] discloses the fBS may provide a geographically small coverage area that may be used to enhance the signal coverage within the user’s home location and may use the same wireless service and licensed spectrum as the surrounding base stations and the user may share his fBSs coverage with other users; Chen, [0026] discloses endpoints may be a cell phone, an IP telephone, etc.; Chen, [0003] discloses any endpoint using the same wireless service may be able to establish a connection through the fBS).
Chen discloses that a computer utilizes a network criterion and a network criterion threshold but fails to explicitly disclose that said network criterion and threshold are received via a user selection and therefore fails to disclose “receiving a user selection of at least one network criterion associated with the cellular network; receiving a user selection of a threshold service level corresponding to the selected at least one network criterion; determining an updated network architecture that satisfies the user selection of the threshold service level under conditions of the plurality of network service projections 
In addition, Chen discloses generating and transmitting a deployment recommendation but fails to explicitly disclose that said deployment recommendation includes a map of the geographical region and therefore fails to disclose “the updated network architecture report including a network architecture map of the geographical region with visual representations of the updated network architecture for each of the plurality of network service projections”. 
Furthermore, Chen discloses the use of a femto base station fBS but fails to explicitly disclose as to whether or not said femto base station is fixed or mobile and therefore fails to disclose “at least one fixed wireless device, and wherein each of the at least one fixed wireless device is configured to provide network connection to one or more subscriber devices associated with the cellular network for the geographical region”. 
	In a related field of endeavor, Kalika discloses:
receiving a user selection of at least one network criterion associated with the cellular network; receiving a user selection of a threshold service level corresponding to the selected at least one network criterion; determining an updated network architecture that satisfies the user selection of the threshold service level under conditions of the plurality of network service projections (Kalika, Fig. 3 & [0031]-[0032] discloses the software follows a process that entails making successive approximations (i.e. reads on updated network architecture) until it meets (i.e. reads on threshold service level) the user’s constraints and performance requirements (i.e. reads on network criterion) and calculates a number of access points required based on a specified number of users, a bandwidth, a failure rate, etc. and if the requirements are not met, it adds one or more nodes and repeats the calculations and discloses receiving user-specified parameters (i.e. reads on receiving a user selection of at least one network criterion and threshold service level) regarding the network and the parameters can include a layout of a building and requirements for the WLAN and an algorithm then deploys theses parameters to automatically create an optimized layout of multiple wireless access points for the WLAN and can display the layout and provide various types of information to the user; Kalika, [0082] discloses based on user-input parameters such as a number of users and required bandwidth per user, the system can determine not only a minimum number of radios but also a total number of required modules, associated costs, etc.; Kalika, [0056] discloses the user identifies desired wireless coverage including a number of users and a desired throughput per user and select one or more types of wireless coverage and type of network infrastructure and the system allows the user to define many hotspots each with different requirement; Kalika, [0085] discloses optimizing a heterogeneous WLAN is a complex process because the required hot spot areas for each technology generally spread through a building and overlap and the optimization process must consider various obstacles or attenuation and the optimization process inputs defined floor plan dimensions and AP parameters and fixed access points required by the user and determines hot spot grid spacing, generates hot spot points, determines AP grid spacing and identifies potential AP positions; Kalika, [0078] discloses the user can adjust various wall assumptions and then specify attenuation for the various types of wireless technologies as well as floor propagation values; Kalika, [0057] discloses the optimization process models propagation attenuation using a modified COST231 Multi-Wall Model and under this model, path loss is represented by free space loss added to losses induced by walls and floors penetrated by a direct path between a transmitter and a receiver; Kalika, [0030] discloses the software can show the positions and dimensions of walls and other space layout information that affects the positioning of nodes and their operation and the user response to a computer-driven questionnaire that elicits essential information about construction details such as materials used in each wall to help refine the model; Kalika, [0002] discloses service providers establishing base stations or APs must content with topographical or terrain constraints, building or foliage and other obstructions that attenuate or block wireless transmissions).
and generating an updated network architecture report indicating changes to the infrastructure of the cellular network in the geographical region to satisfy the user selection of the threshold service level, the updated network architecture report including a network architecture map of the geographical region with visual representations of the updated network architecture for each of the plurality of network service projections, (Kalika, [0049] discloses a node layout and optimization process allows users to readily design and build a radio frequency coverage map (i.e. reads on updated network architecture report including a network architecture map) based on user-defined network requirements; Kalika, [0032] discloses receiving user-specified parameters regarding the network and the parameters can include a layout of a building and requirements for the WLAN and an algorithm then deploys theses parameters to automatically create an optimized layout of multiple wireless access points (i.e. reads on updated network architecture report including network architecture map of the geographical region) for the WLAN and can display the layout and provide various types of information to the user (i.e. reads on visual representations of the updated network architecture); Kalika, Fig. 5 & [0081] discloses the user can initiate the optimization process to get coverage based upon a provided layout (i.e. reads on updated network architecture report including network architecture map of the geographical region) and show the coverage such as shown in Fig. 5 and provide detailed listing of equipment inventory (i.e. reads on visual representations of the updated network architecture) and the get coverage option leads to the display of Fig. 6 but a difference between the get and show coverage options is that the get coverage option places APs, while the show coverage option only gives the RSSI values in a color coded manner of the previously defined/placed APs; Kalika, [0083] discloses after defining or inputting a layout in which the user wishes to provide wireless network coverage, the process automatically predicts and places nodes for optimum layout (i.e. reads on indicating changes to the infrastructure of the cellular network in the geographical region) and quantity to achieve the user’s desired network parameters and the optimization process determines the quantity and placement of APs within the specified layout under one of several techniques and the user has the freedom to place his or her own nodes, move the calculated nodes and show the coverage for any layout of nodes; Kalika, Fig. 11 & [0090] discloses a first optimization round receives input floor plan with user defined constraints and after a first round of optimization, the optimization process generates a series of 802.11a backhaul nodes, thereafter a second optimization round where a series of 802.11b or g APs are stablished which is connected to one of the 802.11a backhaul nodes and a third optimization round, several Bluetooth APs are added and comparing a final topology 1102 with an initial floor plan with constraints, Fig. 11 shows how the optimization process positioned backhaul nodes near power outlet and Ethernet ports to provide ready access to power). 
 at least one fixed wireless device, and wherein each of the at least one fixed wireless device is configured to provide network connection to one or more subscriber devices associated with the cellular network for the geographical region (Kalika, [0111] discloses aspects of the invention are particularly useful in providing communications with mobile wireless units or devices within a picocellular system (i.e. reads on provide network connection to one or more subscriber devices with the cellular network) having wireless base stations with extremely low power designed to cover a small area such as one floor of a building (i.e. reads on geographical region) and access points, nodes or base station units (i.e. reads on fixed wireless device) described herein are generally fixed relative to a given location; Kalika, [0085] discloses optimizing a heterogeneous WLAN is a complex process because the required hot spot areas for each technology generally spread through a building and overlap and the optimization process must consider various obstacles or attenuation and the optimization process inputs defined floor plan dimensions and AP parameters and fixed access points required by the user (i.e. reads on fixed wireless device) and determines hot spot grid spacing, generates hot spot points, determines AP grid spacing and identifies potential AP positions; Kalika, Fig. 12 & [0105] discloses there can be two types of APs in the solution, namely, APs placed in preferred positions and APs freely placed anywhere to meet predefined requirements and the preferred positions are specified by the user or are given by positions of nodes in an upper network layer).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Chen to incorporate the teachings of Kalika for the purpose of providing the system with a means to allow the user to readily design and build a radio frequency coverage map based on user-defined network requirement (Kalika, [0049]) that defines many hotspots each with different requirements (Kalika, [0056]) and provides the freedom to place his or her own nodes, move the calculated nodes and show coverage for any layout of nodes (Kalika, [0083]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of optimizing the network by determining the deployment of base stations based on network criterion and a threshold level as taught by Chen) with another known element and comparable device utilizing a known technique (i.e. performing a process of optimizing the network by determining the deployment of base stations based on network criterion and a threshold level, wherein the network criterion and threshold level are user defined and include various parameters such as attenuation and terrain constraints and obstructions and wherein the deployment of base stations are fixed base stations and the deployment is displayed to the user as taught by Kalika) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of optimizing the network by determining the deployment of base stations based on network criterion and a threshold level (i.e. as taught by Chen & Kalika) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 39, Chen in view of Kalika discloses:
The method of claim 38, wherein the at least one network criterion is at least one of quality of service (QoS) or quality of experience (Chen, [0063] discloses the performance parameter may be based on bandwidth, coverage area, signal quality, wireless capacity, etc.; Chen, [0083] discloses allowing a higher quality of service to be provided to the customer).
Regarding claim 40, Chen in view of Kalika discloses:
The method of claim 38 further comprising determining that at least one subscriber location does not have line of sight to any of at least one base station based on geographical terrain information (Kalika, [0002] discloses service providers establishing base stations or APs must content with topographical or terrain constraints, building or foliage and other obstructions that attenuate or block wireless transmissions; Kalika, [0085] discloses optimizing a heterogeneous WLAN is a complex process because the required hot spot areas for each technology generally spread through a building and overlap and the optimization process must consider various obstacles or attenuation and the optimization process inputs defined floor plan dimensions and AP parameters and fixed access points required by the user and determines hot spot grid spacing, generates hot spot points, determines AP grid spacing and identifies potential AP positions; Kalika, [0078] discloses the user can adjust various wall assumptions and then specify attenuation for the various types of wireless technologies as well as floor propagation values; Kalika, [0057] discloses the optimization process models propagation attenuation using a modified COST231 Multi-Wall Model and under this model, path loss is represented by free space loss added to losses induced by walls and floors penetrated by a direct path between a transmitter and a receiver; Kalika, [0030] discloses the software can show the positions and dimensions of walls and other space layout information that affects the positioning of nodes and their operation and the user response to a computer-driven questionnaire that elicits essential information about construction details such as materials used in each wall to help refine the model).


Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Publication 2012/0252467 herein after referenced as Chen) in view of Kalika et al. (US Patent Publication 2007/0054670 herein after referenced as Kalika) and further in view of Udeshi et al. (US Patent Publication 2015/0341502 herein after referenced as Udeshi).     

Regarding claim 28, Chen in view of Kalika discloses:
The method of claim 21 (see claim 21).  Chen in view of Kalika discloses performing a process of generating a deployment recommendation report that includes the cost and profit margin but fails to disclose that said cost or profit margin corresponds to multiple different geographic regions and therefore fails to disclose “wherein the updated network architecture report includes a comparison of multiple geographic regions.”
In a related field of endeavor, Udeshi discloses:
wherein the updated network architecture report includes a comparison of multiple geographic regions (Udeshi, Fig. 5 & [0080] discloses the analyzer generates a respective metric for each of the geographical regions of interest as shown in the report 545 and generates metric M1 for geographical region 211-1, metric M2 for geographical region 212-3, etc.; Udeshi, [0082] discloses each of the generate metrics represent an estimated value associated with installing a wireless access point in a geographical region).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Chen in view of Kalika to incorporate the teachings of Udeshi for the purpose of providing the system with a more accurate and detailed report indicating the various estimated value corresponding to an installation of an access point at a corresponding location (Udeshi, [0082]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of generating a deployment recommendation report that includes the cost as taught by Chen) with another known element and comparable device utilizing a known technique (i.e. performing a process of generating a deployment recommendation report that includes the cost, wherein the report includes a cost comparison across different locations as taught by Udeshi) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of generating a deployment recommendation report that includes the cost (i.e. as taught by Chen & Udeshi) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 29, Chen in view of Kalika and further in view of Udeshi discloses:
The method of claim 28, wherein the comparison of multiple geographic regions is based on a net present value associated with the updated network architecture for each respective geographic region (Udeshi, Fig. 5 & [0080] discloses the analyzer generates a respective metric for each of the geographical regions of interest as shown in the report 545 and generates metric M1 for geographical region 211-1, metric M2 for geographical region 212-3, etc.; Udeshi, [0082] discloses each of the generate metrics represent an estimated value associated with installing a wireless access point in a geographical region; Chen, [0063] discloses the first cost parameter may comprise the total costs associated with deploying the fBSs; Chen, [0074] discloses the deployment recommendation may indicate the performance parameters and cost parameters that may be expected if the fBSs are either deployed or not deployed.  Applicant’s Specification, [0033] discloses the NPV calculation may be based on cost associated with developing the network infrastructure as determined in the updated new architecture, changes in revenues due to increased subscribers).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645